Citation Nr: 1617444	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected lumbosacral strain, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for service-connected right lower extremity radiculopathy, currently rated as 20 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  A transcript of this proceeding has been associated with the claims file. 

In April 2012 and July 2013, the case was remanded for additional development, to include obtaining outstanding treatment records and providing a VA examination and medical opinion.  

In July 2013, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  While on remand, an August 2014 rating decision granted a TDIU.  There is no indication that the Veteran has expressed disagreement with the decision granting her TDIU rating.  This issue is no longer before the Board, because the August 2014 decision represents a full grant of the benefit sought. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In the previous Board remands, the issue of assignment of a separate rating for radiculopathy of the lower bilateral extremities was referred to the RO for proper adjudication.  In a March 2014 rating decision, the RO granted separate evaluations of 10 percent each for right and left lower extremity radiculopathy, effective February 29, 2008.  The Veteran did not disagree with the rating or effective date assigned.

According to the September 2014 Supplemental Statement of the Case (SSOC), the AOJ granted an increased rating to 20 percent for right lower extremity radiculopathy, effective May 1, 2014.  At this time, the Veteran was informed of the material changes to the previous Statement of the Case.  She was told that she need not respond, and that the Board would be considering her appeal.  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In the interest of fairness to the Veteran, and in accordance with the holding in Percy, the Board is treating the appeal for an increased rating for right lower extremity radiculopathy as one properly before it, as she and her representative were led to believe the issue was on appeal following the September 2014 SSOC. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  Additional medical evidence was associated with the record following the September 2014 SSOC which was not accompanied by a signed waiver of initial RO consideration.  Fortunately, because this case is being remanded for other reasons, the RO will have the opportunity for initial review of this evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The record supports that the Veteran's service-connected lumbar spine disability may have worsened since her last VA examination; as such, a new VA examination is warranted.  The most recent VA examination in connection with the Veteran's service-connected lumbar spine disability was conducted in May 2014.  The Veteran has reported and the evidence of record shows, that the Veteran's disability may have increased in severity since that time.  In particular, she requested and was prescribed transcutaneous electrical nerve stimulation (TENS) unit to alleviate her back pain.  See April 2015 VA treatment records.  VA treatment records also reflect that the Veteran underwent back and/or neck surgery in May 2015.  Subsequently, she was observed to have a slow, antalgic, off balance gait.  See August 2015 VA treatment records.  When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's lumbar spine disability.  Such examination should also include a neurological assessment to assess the severity of her right lower extremity radiculopathy.

Additionally, the record reflects that the Veteran continues to be followed by private physicians including a neurosurgeon (Dr. Henegar) and an orthopedist (Dr Maitra).  See August 2015 VA treatment records.   As noted above, VA treatment records also reflect that the Veteran had back surgery in May 2015.  While records  have previously been received from Drs. Henegar and Maitra, additional records, including the May 2015 surgical report, have not been associated with the record.  Upon remand, the AOJ should provide the Veteran with a VA Form 21-4142 release form, and if the Veteran provides a completed release form, then request the identified private treatment records and associate them with the record.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

Records also reflect that the Veteran receives ongoing care at through Columbia, South Carolina VA Medical Center (VAMC).  While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ask her to identify any additional pertinent private treatment records.  Request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any updated treatment records from any private medical providers who have treated her for the lumbar spine disability and radiculopathy, to include any May 2015 spine surgery report.  After the Veteran has signed the appropriate releases, those records not already associated with the record should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the record.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and her representative of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Obtain all of the Veteran's outstanding VA treatment records from the Columbia VAMC in South Carolina for the period from January 2016 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A (b)(2) (West 2014).

3.  Then, schedule the Veteran for an examination in order to determine the current level of severity of her service-connected lumbar spine disability.  The entire record, including a copy of this REMAND, must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the record in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to unfavorable ankylosis of the entire thoracolumbar spine. 

Furthermore, the examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


